IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 47209

    STATE OF IDAHO,                             )
                                                ) Filed: July 15, 2020
          Plaintiff-Respondent,                 )
                                                ) Melanie Gagnepain, Clerk
    v.                                          )
                                                )
    JONNA KAY HERNANDEZ,                        )
                                                )
          Defendant-Appellant.                  )
                                                )

          Appeal from the District Court of the Second Judicial District, State of Idaho,
          Idaho County. Hon. Gregory FitzMaurice, District Judge.

          Judgment of conviction for felony driving under the influence, affirmed.

          Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
          Deputy Appellate Public Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Andrew V. Wake, Deputy
          Attorney General, Boise, for respondent.
                   ________________________________________________

    LORELLO, Judge
         Jonna Kay Hernandez appeals from her judgment of conviction for felony driving under
the influence (DUI). We affirm.
                                                I.
                      FACTUAL AND PROCEDURAL BACKGROUND
         Hernandez was charged with DUI after she was involved in a single-car accident.1 The
DUI charge was enhanced to a felony based on an allegation that Hernandez had two prior DUI


1
          Hernandez was also charged with providing a false identity to law enforcement and
failure to purchase a driver’s license. The disposition of these charges is not at issue in this
appeal.

                                                1
convictions within ten years. Following a bifurcated trial on the DUI and the enhancement, the
jury found Hernandez guilty of felony DUI. Hernandez appeals.
                                                 II.
                                   STANDARD OF REVIEW
       Appellate review of the sufficiency of the evidence is limited in scope. A finding of guilt
will not be overturned on appeal where there is substantial evidence upon which a reasonable
trier of fact could have found that the prosecution sustained its burden of proving the essential
elements of a crime beyond a reasonable doubt. State v. Herrera-Brito, 131 Idaho 383, 385, 957
P.2d 1099, 1101 (Ct. App. 1998); State v. Knutson, 121 Idaho 101, 104, 822 P.2d 998, 1001 (Ct.
App. 1991). We will not substitute our view for that of the trier of fact as to the credibility of the
witnesses, the weight to be given to the testimony, and the reasonable inferences to be drawn
from the evidence. Knutson, 121 Idaho at 104, 822 P.2d at 1001; State v. Decker, 108 Idaho 683,
684, 701 P.2d 303, 304 (Ct. App. 1985). Moreover, we will consider the evidence in the light
most favorable to the prosecution. Herrera-Brito, 131 Idaho at 385, 957 P.2d at 1101; Knutson,
121 Idaho at 104, 822 P.2d at 1001.
                                                 III.
                                            ANALYSIS
       Hernandez argues there was insufficient evidence to support the felony enhancement
because only one of the two certified judgments admitted as evidence of her prior convictions
contained sufficient identifying information to prove beyond a reasonable doubt that she was the
individual named therein. The State responds that, considering the two judgments together, there
was sufficient evidence to support the jury’s verdict on the enhancement. We hold that the State
presented sufficient evidence from which the jury could conclude, beyond a reasonable doubt,
that Hernandez had two prior DUI convictions within the past ten years and, therefore, was
guilty of the felony enhancement to the DUI charge in this case.
       The State offered two documents to prove that Hernandez had two prior DUI convictions
in the past ten years. The documents, admitted as Exhibits 4 and 5, are certified copies of
judgments of conviction and orders of probation in two DUI cases from Bingham County, Idaho.
Hernandez conceded that Exhibit 5 was a copy of a judgment of conviction entered against her in




                                                  2
Bingham County Case No. CR-2015-2330.2 Exhibit 5 includes Hernandez’s full legal name
(Jonna Kay Hernandez), her correct birthdate (4/7/1980), and a driver’s license number. With
respect to Exhibit 4, however, Hernandez argued to the jury and argues on appeal that there was
insufficient identifying information in that certified judgment to establish beyond a reasonable
doubt that she was the defendant named therein. Exhibit 4 is a judgment of conviction for DUI
entered in Bingham County Case No. CR-2015-74713 against Jonna K. Hernandez with a
birthdate of 4/4/1980. Exhibit 4 also lists a different street address than Exhibit 5, but both
addresses are located in Aberdeen, Idaho. According to Hernandez, the discrepancies in her
name, birthdate, and address foreclosed the jury from finding beyond a reasonable doubt that she
was the individual identified in Exhibit 4. We disagree.
       Exhibit 4 was sufficient to support the felony DUI enhancement as long as a reasonable
trier of fact could conclude that the individual identified therein was Hernandez. In State v.
Parton, 154 Idaho 558, 300 P.3d 1046 (2013), the Idaho Supreme Court considered what
evidence is sufficient to prove a persistent violator enhancement based on prior judgments of
conviction. The defendant argued that, as a matter of law, the same name and same birthdate
were insufficient to prove identity for purposes of a prior conviction. Id. at 569, 300 P.3d at
1057. The Court disagreed, explaining:
       The name of the defendant on the [prior] judgment was “DARIN WILLIAM
       PARTON” and his date of birth was “08/31/71,” which are identical to
       Defendant’s full name and date of birth. No contradictory evidence was
       presented, nor was there any argument that Defendant had a common name. The
       jury was not required to reach its verdict beyond any possible doubt. It was only
       required to conclude, beyond a reasonable doubt, that the Darin William Parton
       named in the Washington judgment was the same Darin William Parton on trial in
       this case. The jury’s verdict finding that it was is supported by substantial
       evidence.
Id. at 569-70, 300 P.3d at 1057-58.



2
       The judgment admitted as Exhibit 5 also relates to Bingham County Case No. CR-2015-
3034 in which Hernandez was convicted of petit theft and receiving or possessing fraudulently
obtained goods.
3
       The judgment admitted as Exhibit 4 also relates to Bingham County Case No. CR-2016-
125 in which Hernandez was convicted of driving without privileges.

                                                3
       This Court considered a similar question in State v. Ish, 161 Idaho 823, 392 P.3d 1 (Ct.
App. 2014). In Ish, the State submitted two prior judgments in support of a persistent violator
enhancement. The first was a 2003 Bannock County minute entry and order of commitment for
“Martin Edmo Ish,” which reflected the defendant’s date of birth and showed a conviction for
possession of over three ounces of marijuana. Id. at 824, 392 P.3d at 2. The second was a 1975
Bannock County minute entry and order for “Martin Ish” showing a conviction for two counts of
burglary. Id. The second minute entry and order did not have a birthdate or any other personal
identifying information. Id. This Court rejected the State’s argument that the second minute
entry and order had sufficient identifying information from which the jury could conclude it
related to the defendant. We held:
       [T]he same first and last name, coupled with the fact the convictions were from
       the same county and that Ish was of the same general age of the defendant in [the
       challenged] conviction, but without any correlating evidence of his date of birth in
       the prior judgment, social security number and/or other identifying data, is
       insufficient to establish his identity beyond a reasonable doubt.
Id. at 826, 392 P.3d at 4. In reaching this conclusion, we distinguished Parton:
       The State emphasizes the Parton Court’s statements that there was no
       contradictory evidence or argument presented; however, the crux of the case was
       the Court’s finding that the same name and the same date of birth is sufficient to
       withstand a sufficiency of the evidence challenge to a persistent violator charge.
       A date of birth is much more accurate than the evidence presented in this
       case--where we simply have convictions from the same county and the fact the
       party in [the challenged conviction] was of the same general age as Ish would
       have been at the time. Moreover, in Parton the judgment of conviction bore the
       same identical full name as that of the defendant. Here, unlike the present
       conviction and the prior possession conviction, [the challenged conviction] did
       not include Ish’s middle name.
Id. at 825-26, 392 P.3d at 3-4.
       Relying on Ish, Hernandez argues that the identifying information contained in Exhibit 4
was insufficient to prove she is the person named therein. We are not persuaded. Unlike Ish,
there was sufficient identifying information from which the jury could have concluded beyond a
reasonable doubt that Hernandez is the individual named in Exhibit 4. That information includes
Hernandez’s name, general age (born in 1980), and the county of conviction (Bingham).
Although Exhibit 4 only included Hernandez’s middle initial (K) rather than her full middle
name (Kay), the jury could consider the nearly identical names in linking Hernandez to


                                                4
Exhibit 4. The jury could also consider the fact that Exhibit 4 was for the same offense as
charged in the present case--DUI--and was the same offense of conviction as Exhibit 5, which
Hernandez conceded was hers. See Ish, 161 Idaho at 826 n.1, 392 P.3d at 4 n.1 (noting that the
fact a prior offense is the same as the present offense may be considered).
       There are two additional significant pieces of identifying information that further support
the jury’s conclusion that Hernandez was the individual subject to the conviction in Exhibit 4.
First, there are the signatures of the defendant that appear on both Exhibit 4 and Exhibit 5. The
signatures appear at the end of a list of probation terms and conditions in both judgments. The
signature certifies that the defendant who signed each judgment of conviction acknowledged that
she accepted the enumerated terms and conditions. The jury could compare the two signatures
and conclude that the same individual signed both judgments of conviction. Cf. State v. Waller,
140 Idaho 764, 767, 101 P.3d 708, 711 (Ct. App. 2004) (affirming the admission of lay
testimony regarding the similarity between different signatures because “[a]nyone is capable of
looking at two signatures and assessing whether they look alike in shape and style”). Although
the State did not present extrinsic evidence that Hernandez signed either judgment of conviction,
such evidence was unnecessary because Hernandez conceded that she is the defendant named in
Exhibit 5. Based upon this concession, the jury could reasonably conclude that Hernandez
signed Exhibit 5. By comparing that signature to the one on Exhibit 4, a reasonable jury could
find that Hernandez signed both judgments of conviction if the signatures were found to be
sufficiently similar and, consequently, that Hernandez is the individual named in both judgments
of conviction.
       Second, there are handwritten interlineations in Exhibit 4 that reference Exhibit 5.
Exhibit 4 imposed a probation period that ran concurrently with one imposed in another case.
The typed case number in Exhibit 4 referencing the other case is interlineated and the case
number associated with Exhibit 5 (Case No. CR-15-2330) is handwritten above. The probation
period imposed in Exhibit 4 could not run concurrently with the probation period imposed in
Exhibit 5 unless the same individual was serving both probation periods. Hernandez, however,
contends that the handwritten interlineations could not be considered as evidence of identity
because they are neither initialed nor dated by the person who made them. We disagree. A party
offering as evidence a public record produced by a public officer, like a judgment of conviction,


                                                5
is not required to explain alterations appearing on the document. See State v. Polson, 93 Idaho
912, 914, 478 P.2d 292, 294 (1970). Additionally, the actions and judgments of trial courts
enjoy a presumption of regularity and validity. See State v. Wolfe, 158 Idaho 55, 61, 343 P.3d
497, 503 (2015); State v. Mason, 102 Idaho 866, 869, 643 P.2d 78, 81 (1982). The presumption
of regularity that attaches to official acts applies in criminal cases. State v. Wendler, 83 Idaho
213, 218, 360 P.2d 697, 699 (1961).           No evidence was presented suggesting that the
interlineations occurred after the judgment was entered. Consequently, the jury could, but was
not required to, infer that the interlineations in Exhibit 4 were genuine. Cf. State v. Hebner, 108
Idaho 196, 200, 697 P.2d 1210, 1214 (Ct. App. 1985) (observing that permissive inferences are
constitutional in a criminal case, but conclusive presumptions are not). Such an inference further
links Exhibit 4 with Exhibit 5.
        In sum, the totality of the evidence supports the jury’s finding that Hernandez is the
individual identified in Exhibit 4. Although there is some conflicting evidence in the record (i.e.,
the three-day discrepancy between the birthdates and the different street addresses stated in the
two judgments of conviction), this did not foreclose the jury’s determination that there was
sufficient evidence to support its conclusion, beyond a reasonable doubt, that Hernandez was the
subject of the conviction reflected in Exhibit 4. See State v. Osborne, 130 Idaho 365, 371, 941
P.2d 337, 343 (Ct. App. 1997) (recognizing that evidence supporting a jury verdict can be
substantial despite the presence of conflicting evidence in the record). Considered together, the
similarity of Hernandez’s name to the one stated in Exhibit 4, the link between Exhibit 4 and
Exhibit 5, and Hernandez’s concession that she is the individual named in Exhibit 5 provide
substantial evidentiary support to the jury’s finding that Hernandez is the individual named in
Exhibit 4. See State v. Brezillac, 573 P.2d 1343, 1345 (Wash. Ct. App. 1978) (holding the
presence of judgments lacking sufficient identifying information along with judgments “solidly
connected” to the defendant in a single, certified prison record constituted independent evidence
of identity). Consequently, Hernandez’s challenge to the jury’s finding that she pled guilty to or
was found guilty of DUI twice in the ten years preceding her being found guilty of DUI in this
case fails.
                                                IV.
                                         CONCLUSION


                                                 6
       There was sufficient evidence presented to establish Hernandez’s identity as the
defendant identified in Exhibit 4. Hernandez has failed to show that the jury’s verdict lacks
substantial evidentiary support. Accordingly, Hernandez’s judgment of conviction for felony
DUI is affirmed.
       Chief Judge HUSKEY and Judge GRATTON, CONCUR.




                                             7